El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
*603El 10 de agosto de 1981 el Secretario de Agricultura, Hon. José A. Olivari López, designó Subsecretario de su departamento al Sr. Carlos J. López Nieves. Pocos días más tarde, el 4 de setiembre de 1981, el señor Olivari López renunció y el señor López Nieves pasó a ocupar su cargo interinamente.
El 18 de febrero de 1982 el señor Gobernador de Puerto Rico nominó al señor López Nieves para ocupar el cargo de Secretario de Agricultura y sometió su nombre a la con-sideración del Senado. El 7 de abril de 1982 el Senado rechazó el propuesto nombramiento del señor López Nieves. El señor López Nieves continuó ocupando el cargo de Secre-tario Interino.
El 16 de agosto de 1982 el señor Presidente del Senado y un grupo de senadores solicitaron del Tribunal Superior que ordenase al señor López Nieves abstenerse de ejercer las funciones de Secretario de Agricultura.
El 20 de octubre de 1982 el Tribunal Superior, Sala de San Juan, dictó, por voz del Hon. Peter Ortiz, sentencia sumaria que prohibía al señor López Nieves “continuar ejerciendo el cargo y las funciones del puesto de Secretario de Agricultura”. El tribunal dispuso que la orden entraría en vigor a los cuarenta y cinco días de archivarse en autos copia de notificación de la sentencia. Paralizamos los efectos de esta sentencia, a petición del señor López Nieves, hasta tanto se resolviese el caso en su fondo.
I
La primera cuestión que plantea este recurso es si el señor Gobernador, quien no fue demandado, es parte indispensable del mismo. No surge de autos que el Secretario Interino demandado haya efectuado señalamiento alguno en instancia sobre el particular, mas resolvemos que el asunto es de orden tan relevante y vital que puede presentarse en apelación por primera vez o aun suscitarse por este Tribunal sua sponte. Véanse: 7 Wright & Miller, Federal Practice *604& Procedure: Civil Sec. 1609, pág. 88 (1972); 3A Moore’s Federal Practice Sec. 19.05[2], pág. 19-91 (1982); Hoe v. Wilson, 76 U.S. 501 (1869); Martínez Moll v. Levitt & Sons of Puerto Rico, Inc., 583 F.2d 565 (1st Cir. 1978).
La Regla 16 de Procedimiento Civil de Puerto Rico (1979), referente a la acumulación indispensable de partes, dispone:
16.1. Acumulación indispensable
Las personas que tuvieren un interés común sin cuya pre-sencia no pueda adjudicarse la controversia, se harán partes y se acumularán como demandantes o demandadas según co-rresponda. Cuando una persona que deba unirse como demandante rehusare hacerlo, podrá unirse como deman-dada.
16.2. Acumulación no indispensable ■
El Tribunal podrá ordenar la comparecencia de aquellas personas sujetas a su jurisdicción, que a pesar de no ser partes indispensables, deban ser acumuladas si se ha de con-ceder un remedio completo a las personas que ya sean partes en el pleito.
La interpretación de esta regla y la determinación de su alcance dependen en gran medida de su extenso historial. Las palabras y conceptos que componen la regla son defini-bles tan solo en función de las realidades que los motivaron.
La doctrina sobre indispensabilidad de partes se originó en la práctica de las cortes inglesas de equidad, durante los siglos diecisiete y dieciocho. Antes de surgir la categoría de parte “indispensable” se hablaba tan solo de partes “necesa-rias” y de partes “adecuadas” o “inadecuadas”. Aun en el caso de las partes “necesarias” el tribunal podía resolver el litigio en su ausencia. La categoría de parte “indispensable” se añadió posteriormente y desde entonces ha sido fuente de gran confusión. Se ha escrito, al analizarse su historia, que la doctrina “fue procreada por un dictum y vive por iner-cia”. G. Hazard, Indispensable Party: the Historical Origin of a Procedural Phantom, 61 Colum. L. Rev. 1254, 1256 *605(1961). La nueva clasificación se refería a partes sin las cuales el tribunal no podía continuar el pleito. La regla des-cansaba en el principio de que las cortes deben impartir justicia completa, objetivo que es parte de la preocupación de la equidad inglesa, en una etapa antigua de su desa-rrollo, por la simetría de la forma, más que por la natura-leza del resultado. 9 Holdsworth, A History of English Law 347-348 (1966). Para el desenvolvimiento de la teoría de indispensabilidad, véanse: Lowe v. Morgan, 28 Eng. Rep. 1183 (Ch. 1784); Fell v. Brown, 29 Eng. Rep. 151 (Ch. 1787); Palk v. Clinton (Lord), 33 Eng. Rep. 19 (Rolls 1805). Estos pleitos trataban de controversias sobre, posesión o adminis-tración de inmuebles y otros derechos referentes al de pro-piedad. Se estableció la doctrina para proteger al deman-dado de otros posibles pleitos en su contra.
Fell v. Brown, supra, se convirtió en el caso principal y fue adoptado pronto en Estados Unidos. El Juez Story jugó un señalado y criticado papel en su propagación. J. Story, Commentaries on Equity Pleadings, 2da ed., 1940, pág. 78. La sentencia norteamericana más influyente sería, no obstante, Shields et al. v. Barrow, 58 U.S. (17 How.) 129, 139 (1854), caso claramente afectado por Fell y el análisis de Story, al cual cita. Shields difundió la antigua diferencia del Derecho inglés, defendida por Story, entre partes “nece-sarias” y partes “indispensables”, al afirmar:
The court here points out three classes of parties to a bill in equity. They are: 1. Formal parties. 2. Persons having an interest in the controversy, and who ought to be made parties, in order that the court may act on that rule which requires it to decide on, and finally determine the entire controversy, and do complete justice, by adjusting all the rights involved in it. These persons are commonly termed necessary parties; but if their interests are separable from those of the parties before the court so that the court can proceed to a decree, and do complete and final justice without affecting other persons not before the court, the latter are not indispensable parties. 3. Persons who not only have an interest in the controversy, *606but an interest of such a nature that a final decree cannot be made without either affecting that interest, or leaving the controversy in such a condition that its final termination may be wholly inconsistent with equity and good conscience. Pág. 139.
Shields tuvo el efecto, no requerido necesariamente, de fomentar en el Derecho procesal norteamericano de la época una peligrosa tendencia a la clasificación obsesiva, a la pura actividad taxonómica desligada de toda conside-ración pragmática o valorativa. Los problemas de indispen-sabilidad de partes se resolvían a través del análisis abstracto de conceptos tales como “interés común”, “separa-bilidad de derechos” y otros asociados con el deseo de encajar determinadas situaciones dentro de los encasillados de “parte necesaria” o “parte indispensable”. J. Reed, Compulsory Joinder of Parties in Civil Actions, 55 Mich. L. Rev. 327, 355-356 (1957).
La clasificación de Shields y las doctrinas de equidad que éste representa fueron incorporadas en los códigos nor-teamericanos de enjuiciamiento civil del siglo XIX. De ahí pasaron a nuestro Código de Enjuiciamiento Civil de 1904, vía el impacto en este aspecto de nuestro Derecho de los códigos correspondientes de California, Idaho y Montana.
La Regla 19 federal de Procedimiento Civil proviene de las doctrinas descritas y retiene parte de la antigua termi-nología, lo cual ha provocado el mantenimiento, por algunos tribunales, de la rigidez e irrealidad de enfoque de la época “post-Shields”. Se reconoce hoy generalmente, sin embargo, tanto por el Tribunal Supremo de Estados Unidos como por distinguidos comentaristas, que la Regla 19, según enmen-dada en 1966, se diseñó para descartar los viejos modos de determinar lo que constituye o no una parte indispensable. La acumulación obligatoria de partes ahora debe ser el resultado tan solo de consideraciones pragmáticas, de la evaluación de los intereses envueltos, lo que exige distinguir entre diversos géneros de casos. Wright & Miller, op. cit., *607Vol. 7, Sec. 1601, págs. 10-11; Reed, op. cit, pág. 356; Moore, op. cit., Vol. 3A, Sec. 19.01[5.-4], pág. 19-14. Nuestra Regla 16, antes citada, se funda en la Regla 19 federal. La interpretación de esta última goza, en consecuencia, de valor persuasivo en esta jurisdicción.
Cabe señalar, en primer término, que el caso de autos presenta una categoría de hechos distinta a las situaciones que dieron lugar al nacimiento y desarrollo de la doctrina de indispensabilidad. Se trata aquí, en parte, de precisar en un pleito contra un funcionario subordinado los contornos de la defensa de que un funcionario de mayor jerarquía tiene que ser demandado de por fuerza. El propio comité que propuso la versión actual de la Regla 19 reconoció la singularidad del problema. Moore, op. cit, Vol. 3A, pág. 19-17. Consideremos, por tanto, el significado de algunos términos generales en este campo, para luego examinar la situación concreta ante nosotros.
La frase “interés común” de nuestra Regla 16, por ejemplo, no debe interpretarse por vía de criterios puramente semánticos. Ya que la Regla 19 federal no rompe enteramente con el pasado, las normas originalmente expuestas en Shields juegan todavía un papel importante en su interpretación, aunque sin desechar los efectos prácticos de su utilización en la situación particular bajo análisis. Moore, op. cit., Vol. 3A, Sec. 19.05[1], págs. 19-80 a 19-84. “Interés común” no es cualquier interés en el pleito. Tiene que ser un interés de tal orden que impida la confección de un decreto sin afectarlo.
“Remedio completo” también tiene un significado especial. El remedio completo a que se refiere la Regla 16 alude al remedio entre las personas y entidades que ya son partes en el pleito y no al obtenible entre una parte y el ausente. Moore, op. cit, Vol. 3A, Sec. 19.07-1[2], pág. 19-128; Morgan Guaranty Trust Company of New York v. Martin, 466 F.2d 593 (7th Cir. 1972).
La frase “sin cuya presencia no pueda adjudicarse la *608controversia” no consta en la Regla 19 federal, pero clara-mente entronca con la antigua doctrina inglesa sobre la indispensabilidad. Para la forma limitada de su alcance en Puerto Rico, véanse: Sucn. Molinary v. Central Los Caños, Inc., 54 D.P.R. 847 (1939); Carrero Suárez v. Sánchez López, 103 D.P.R. 77 (1974); Alicea Álvarez v. Valle Bello, Inc., 111 D.P.R. 847 (1982). Examinemos a continuación el sentido de esta y otras frases en el contexto específico de hechos análo-gos a los presentes. Veremos que los factores a sopesar no coinciden por entero con los envueltos en otros casos.
En Colorado v. Toll, 268 U.S. 228 (1925), el Tribunal con-sideró un recurso de injunction contra el superintendente de un parque nacional, encaminado a prohibir que éste pusiese en vigor un reglamento promulgado por sus superiores. El funcionario demandado alegó que éstos, así como el Gobier-no de Estados Unidos, eran partes indispensables. En tal situación de hechos, no cabe duda de que las personas y entidades ausentes habíanVle ^quedar “afectadas” por el auto solicitado, a grado aún mayor que en el caso de autos, y que, de interpretarse tan latamente los conceptos de “interés común” y “remedio completo” hasta privarlos de frontera, las partes debían haber sido declaradas partes indispensables. El Tribunal Supremo de Estados Unidos, por voz del Juez Holmes, resolvió lo contrario.
Por algunos años, el Tribunal Supremo de Estados Uni-dos hizo caso omiso de Toll y curiosamente se atuvo a la doctrina contraria de dos casos anteriores: Gnerich v. Rutter, 265 U.S. 388 (1924), y Webster v. Fall, 266 U.S. 507 (1925). Esta vacilación ha persistido hasta hoy en otros tribunales federales, mas no en el Tribunal Supremo de Estados Unidos. Dicho Tribunal regresó a la doctrina de Toll, la cual prevalece hasta el día de hoy. Véanse: Williams v. Fanning, 332 U.S. 490 (1947); Hynes v. Grimes Packing Co., 337 U.S. 86, 96-97 (1949); Shaughnessy v. Pedreiro, 349 U.S. 48 (1955); Ceballos v. Shaughnessy, 352 U.S. 599 (1957).
No hemos hallado un solo caso relativo a vacantes en que *609se haya determinado que el Presidente u otro funcionario con el poder máximo de nominación es parte indispensable. (1) Por el contrario, en Williams v. Phillips, 482 F.2d 669 (1973), no se hizo parte al Presidente. En casos en que se afectaban otros poderes presidenciales de gran importan-cia, tampoco se hizo parte al Presidente. Youngstown Sheet & Tube Co. v. Sawyer, 103 F.Supp. 569 (1952), 343 U.S. 579 (1952); Myers v. United States, 272 U.S. 52 (1926); Humphrey’s Executor v. United States, 295 U.S. 602 (1935); United States v. Curtiss-Wright Corp., 299 U.S. 304 (1936).
Cuando se ha planteado ante este Tribunal la supuesta necesidad de demandar como parte indispensable a un fun-cionario de mayor jerarquía, cuya autoridad podía quedar afectada por una decisión, este Tribunal ha llegado a solución idéntica a la alcanzada en Toll. Pérez Soto v. Corte de Distrito, 38 D.P.R. 80 (1928); Liggett & Myers Tobacco Co. v. Buscaglia, Tes., 64 D.P.R. 78, 86 (1944). (2)
Pérez Soto trataba sobre un mandamus contra un auditor municipal para que pagase al demandante unos sueldos que se le adeudaban, supuestamente. El demandado alegó que no había expedido los libramientos por orden del Auditor de Puerto Rico, quien a su juicio era parte indispensable. Resolvimos que no era imprescindible demandar al Auditor de Puerto Rico.
Razones de gran peso apoyan las doctrinas de Toll y Pérez Soto y su aplicación a este caso. Cuando el tercero ausente puede evitar un posible perjuicio contra él me-*610diante su comparecencia voluntaria o su intervención, mal puede escudarse tras la Regla 16. Aun presumiendo que pueda ocurrir un perjuicio, en sus manos está evitarlo. El comité redactor de la Regla 19 federal ha señalado la perti-nencia de este factor de orden práctico, cuya importancia se ha reconocido por los tribunales y la doctrina. Johnson v. Middleton, 175 F.2d 535 (7th Cir. 1949); Kentucky Natural Gas Corporation v. Duggins, 165 F.2d 1011 (6th Cir. 1948); McComb v. McCormack, 159 F.2d 219 (5th Cir. 1947); Moore, op. cit., Vol. 3A, Sec. 19.01[5.-4], pág. 19-15; Developments in the Law — Multiparty Litigation in the Federal Courts, 71 Harv. L. Rev. 874, 882 (1958). En los casos en que el tribunal de instancia considera propio hacerlo se reco-mienda que, a su discreción, el tribunal puede notificar al tercero ausente de la acción. Moore, loc. cit.
En el caso presente, surge de autos que el honorable Gobernador de Puerto Rico estaba enterado del pleito. Su propio abogado, el Secretario de Justicia, fue quien contrató la representación legal del demandado.
No hay indicación, además, del perjuicio a que se expone al tercero ausente. El decreto emitido en instancia no ordena al honorable Gobernador de Puerto Rico a hacer nada. Simplemente ordena al apelante a abstenerse de hacer lo que la ley, a juicio del tribunal de instancia, no le permite. El interés constitucional del honorable Gobernador de Puerto Rico en este caso estriba en el fiel cumplimiento de las leyes y no en que prevalezca tal o cual interpretación. No se le está sujetando en este pleito a mayor perjuicio que al que se sometió al Presidente de los Estados Unidos en Sawyer, en que estaba en juego nada menos que la facultad del Presidente para incautarse de propiedad privada en períodos de emergencia. Por supuesto que las decisiones en Sawyer y en los otros pleitos citados anteriormente afectaron los poderes del Presidente y de otros funcionarios concernidos mas, conforme el largo historial de la Regla 19, el interés afectado tiene que ser de índole real e *611inmediata, al extremo de impedir la confección de un decreto adecuado. Wright & Miller, op. cih, Vol. 7, Sec. 1609, págs. 93-94; Moore, op. cit, Vol. 3A, Sec. 19.05[1], págs. 19-80 a 19-84. Este pleito no afecta las opciones que posee el honorable Gobernador de Puerto Rico. El decreto no le instruye a tomar curso alguno de acción. Aun cuando presumiésemos que el señor Gobernador tiene el requerido interés común con el apelante y que pueda resultar afectado por esta controversia, hipótesis ambas que chocan con la doctrina y la jurisprudencia, hemos visto que en sus manos estaba evitar el supuesto perjuicio.
Cabe por último señalar, que cuando el Estado o una de sus agencias o funcionarios es el tercero ausente, la tendencia moderna es a evitar dificultar la labor del demandante con planteamientos sobre partes indispensables. Véanse: 90 Stat. 2721 (1976); 5 U.S.C. secs. 702 y 703 (1976); K. C. Davis, 1982 Supplement to Administrative Law Treatise, págs. 481-487. El Estado, sus agencias y funcionarios principales no son litigantes comunes. Su utilización de las Reglas de Procedimiento Civil debe guiarse, ante todo, por el deseo de allanar el camino de la justicia.
Por las razones expuestas, resolvemos que el Gobernador de Puerto Rico no es parte indispensable en el caso de autos.
II
El Secretario Interino demandado plantea una segunda cuestión procesal. Sostiene que el remedio a que debió acudir se en este caso es el auto de quo warranto. El señalamiento es claramente inmeritorio. Está ampliamente reconocido que un grupo de senadores puede solicitar un injunction o una sentencia declaratoria para cuestionar la ocupación de un cargo por una persona, en detrimento del poder de confirmación del Senado. Véase: Williams v. Phillips, supra, caso instado por los senadores Williams, Móndale, Pell y Hathaway para evitar que el Presidente Nixon, *612a quien no se le hizo parte, prescindiese, mediante un nom-bramiento interino, del juicio del Senado sobre la designación. Véase, también: Comment, Temporary Appointment Power of the President, 41 U. Chi. L. Rev. 146, 155-159 (1973).
El argumento de que la ley anti-injunction, Ley Núm. 1 de 25 de febrero de 1946 (32 L.P.R.A. sec. 3524), representa otro obstáculo para la tramitación de este pleito, carece también de apoyo. Esta legislación obedeció al propósito de impedir la paralización del gobierno mediante alegaciones privadas de inconstitucionalidad. La legislación no persigue el objetivo de evitar que en pleitos revestidos de alto interés público no se puedan deslindar las respectivas facultades de dos ramas del gobierno en pugna.
Examinemos, en consecuencia, las cuestiones planteadas en sus méritos.
III
La cuestión sustantiva central que plantea este litigio es si el apelante tiene derecho bajo la Constitución y las leyes de Puerto Rico a ocupar el cargo de Secretario de Agricul-tura. El problema requiere el análisis de las disposiciones legislativas pertinentes, a la luz de las doctrinas constitu-cionales relativas a los procesos de nombramiento e interi-nato y a la separación de poderes.
Sobre este particular la Constitución del Estado Libre Asociado de Puerto Rico y parte de nuestra legislación se apoyan en textos norteamericanos. Ello no significa que la interpretación de esos textos rija el significado de los nues-tros. El trasfondo histórico de cada uno es distinto y produce en ocasiones normas diferentes. La Convención Consti-tuyente y la Asamblea Legislativa de Puerto Rico estaban intentando muchas veces atender realidades diversas. Para captar el sentido de las disposiciones aplicables en casos como el de autos, conviene examinar el historial de ambos órdenes de textos y las condiciones que los produjeron.
*613El apelante invoca en este pleito el Art. 172 del Código Político, 3 L.P.R.A. sec. 546, el cual provee:
En caso de muerte, renuncia o separación del jefe de algún departamento, oficina o negociado del Gobierno Estadual, o de la incapacidad o ausencia temporal de éste, el auxiliar o delegado del respectivo departamento, oficina o negociado, siempre que la ley no dispusiere en contrario, ejercerá el cargo de dicho jefe, mientras se nombre e instale el respectivo sucesor, o cese dicha incapacidad o ausencia.
El apelante argumenta que este artículo, junto a las dispo-siciones del Art. 7 de la Ley Núm. 60 de 25 de abril de 1940 (3 L.P.R.A. sec. 357) le permite desempeñar ad aeternum, siempre que no se nombre e instale a su sucesor, el cargo de Secretario Interino de Agricultura.
Es de interés, también, para el análisis de este caso el Art. 173 del Código Político, 3 L.P.R.A. sec. 547, el cual decreta:
En todos los casos en que ni el jefe, ni el auxiliar o delegado de algún departamento, oficina o negociado del Gobierno Estadual, pudiere desempeñar las obligaciones del mismo, a causa de muerte, renuncia, separación, incapacidad o ausen-cia temporal, incumbirá al Gobernador, a su arbitrio y con la aprobación del Senado, disponer que el jefe de cualquier departamento, oficina o negociado, desempeñe las obliga-ciones del cargo, mientras se nombre el respectivo sucesor, o cese dicha incapacidad o ausencia temporal.
El contraste entre estas dos disposiciones del Código Político es curioso. El Art. 173 requiere que el nombramiento interino recaiga, cuando el auxiliar o delegado no esté dis-ponible, en una persona que merezca la aprobación del Senado. El Art. 172, en cambio, guarda silencio sobre el particular y en consecuencia no prohíbe que ocupe el interi-nato el propio auxiliar o delegado, de existir éste, aunque su nombramiento no esté sujeto a confirmación por el Senado.
El Art. 7 de la citada ley orgánica del Departamento de Agricultura, 3 L.P.R.A. sec. 357, dispone a su vez:
*614El Subsecretario de Agricultura estará bajo la dirección del Secretario de Agricultura, ayudará a éste en sus' fun-ciones y tendrá a su cargo la supervisión de las divisiones, negociados, servicios, oficinas y dependencias del Departa-mento que el Secretario le asignare; podrá sustituir al Secre-tario en caso de ausencia, enfermedad o renuncia, y desem-peñará, además, todos los deberes y obligaciones que le asigne el Secretario. (3)
*615Las cuestiones específicamente planteadas son tres: ¿Tiene término la ocupación interina de un cargo? ¿Qué papel juega, si alguno, en estas circunstancias la doctrina de separación de poderes? ¿Qué impacto tiene, si alguno, sobre el señor López Nieves el rechazo senatorial de su nomi-nación para el cargo de Secretario de Agricultura? Las preguntas están relacionadas entre sí. Las discutiremos en conjunto.
*616El Art. 172 del Código Político, como vimos, no impone término alguno a los interinatos, como tampoco la ley orgá-nica del Departamento de Agricultura, fundada en él. ¿A qué se debió ese peculiar rasgo de nuestro ordenamiento jurídico?
Cuando se aprobó el Art. 172 en 1902 —su texto no ha sufrido enmienda sustantiva alguna desde entonces— la situación en Estados Unidos era muy distinta. Nuestro Código Político deriva principalmente del de California de 1872, mas en California las vacantes tenían que ser cubier-tas, a más tardar, al final de la próxima sesión de la Asamblea Legislativa o, en el caso de cargos electos, al celebrarse la próxima elección para tal propósito. 1 Kerr’s Cyc. Codes of California Sec. 999 (1921). El término actualmente en vigor es mucho más reducido. Cal. Gov’t Code Sec. 1774 (West 1980).
En el caso del gobierno federal, para el tiempo en que se aprobó nuestro Código Político, las vacantes que ocurriesen por causa de muerte o renuncia no podían tampoco cubrirse indefinidamente con funcionarios interinos. El término máximo de un interinato era de treinta días. 26 Stat. 733, Cap. 113 (1891). Tal es todavía la situación actual. 5 U.S.C. see. 3348 (1976). Por varias décadas antes de 1891, los inte-rinatos descritos no podían durar más de diez días. 18 Stat. 180, Tit. IV (1878). Desde el comienzo de la república se limitaron los nombramientos de receso, cuya extensión máxima se establece por la See. 2 del Art. II de la Consti-tución de Estados Unidos. 1 Stat. 415, Cap. XXI (1795). A juicio de los primeros procuradores generales, la intención de la Convención Constituyente fue que las vacantes no fuesen prolongadas. 1 Op. Att’y Gen. 631, 632 (1834). Véase: 2 Op. Att’y Gen. 525, 527 (1821). Es interesante observar, igualmente, que la ley federal sobre vacantes sólo permite que recaigan los nombramientos interinos en personas con-firmadas por el Senado. Temporary Appointment Power, supra, pág. 153.
*617Para indagar la razón de esta diferencia entre el patrón federal y el que se estructura en 1902 para Puerto Rico, hay que remontarse a los inicios de la nación estadounidense y terminar con lo que sucedería luego aquí, tanto en lo que atañe al nombramiento de funcionarios ejecutivos como a la teoría de separación de poderes.
Los Artículos de Confederación concentraban la facultad de efectuar nombramientos exclusivamente en la Rama Legislativa. Véase: J. Burkoff, Appointment and Removal under the Federal Constitution: the Impact of Buckley v. Valeo, 22 Wayne L. Rev. 1335, 1339 (1976). En la Conven-ción Constituyente de Estados Unidos chocó este concepto con su antítesis, la noción de que el primer ejecutivo debía poseer a solas esta facultad. El borrador inicial de la Cons-titución de Estados Unidos autorizaba al Presidente a solas a efectuar el nombramiento de todos los funcionarios, a excepción de los magistrados del Tribunal Supremo y los embajadores, que se nombrarían por el Senado. 1 Farrand, The Records of the Federal Convention of 1787 Sec. 226 (1937). Edmund Wilson y otros favorecían la retención del modelo representado por los Artículos de Confederación. Comment, The President Shall Nominate, 33 Ill. L. Rev. 809 (1939).
A modo de transacción fue que se acordó evitar la con-centración de poder, dividir la facultad de nombramiento entre la Rama Ejecutiva y la Legislativa, estructurar un deli-cado sistema de pesos y contrapesos entre los dos poderes. Hamilton fue quien sugirió, al principio sin éxito, la fórmula tan conocida hoy. Farrand, op. cit., Vol. 1, págs. 292, 498-499. A la luz de este historial es que se explican las limitaciones que se le imponen a los interinatos. De no haber freno alguno, la balanza se hubiese inclinado peligro-samente a favor del poder ejecutivo. El requisito de que los interinatos se ejerzan por funcionarios confirmados por el Senado tiene la misma explicación. Hamilton defendía así, en El Federalista el poder de confirmación del Senado:
*618It will readily be comprehended, that a man, who had himself the sole disposition of offices, would be governed much more by his private inclinations and interests, than when he was bound to submit the propriety of his choice to the discussion and determination of a different and independent body.... J. E. Cooke, The Federalist, Middleton, Connecticut, Wesleyan Univ. Press, 1961, No. 76, pág. 513.
Lo sucedido con la cláusula de nombramiento tuvo fuerte repercusión en la estructuración de la reputada ver-sión estadounidense de la teoría sobre la separación de poderes. El borrador inicial de la Constitución no contenía huella alguna de la teoría. El poder se concentraba en manos del poder legislativo. J. P. Roche, Constitutional Law: Distribution of Powers, 3 International Encyclopedia of the Social Sciences 305 (1968). Durante el verano de 1787, con transacciones como la descrita, fue que se moldeó la doctrina. Madison explicaría más tarde:
No political truth is certainly of greater intrinsic value or is stamped with the authority of more enlightened patrons of liberty than that on which the objection is founded. The accumulation of all powers legislative, executive and judiciary in the same hands, whether of one, a few or many, and whether hereditary, self appointed, or elective, may justly be pronounced the very definition of tyranny. The Federalist, supra, No. 47, pág. 324.
Véase, también, The Federalist, No. 51, pág. 347 et seq.
La estructura de gobierno representada por la Ley Foraker no reconoció a plenitud la doctrina de separación de poderes. Se entremezclaron, en forma extraña a la expuesta en la Constitución de Estados Unidos, los poderes legislativo y ejecutivo. La cámara baja de la Asamblea Legislativa era la, única electa por el Pueblo de Puerto Rico. La cámara alta era totalmente nombrada por el Presidente de Estados Unidos, con el consejo y asentimiento del Con-greso, y estaba compuesta en su mayoría por los jefes de los departamentos ejecutivos.
*619El peculiar Art. 172 del Código Político de 1902 se entiende una vez se revela el clima ideológico que lo pro-dujo. El signo de aquella época fue la concentración del poder y no la dispersión juiciosa de 1787. ¿Cómo esperar de aquel clima que se limitasen los interinatos o se le impar-tiese sentido al poder de confirmación cuando no existía un Senado responsable al pueblo para ejercerlo?
Ese senado se creó en 1917 por la Ley Jones, pero el poder legislativo, en su totalidad, quedó sujeto a tales corta-pisas que no era razonable pensar que éste pudiese podar las facultades del gobernador nombrado por la metrópoli. Era una asamblea legislativa trunca, sin el poder de frenar eficazmente el del gobernador mediante la facultad de aprobar legislación a pesar de su veto. La decisión final en casos de tales choques entre el poder legislativo y el ejecu-tivo se confiaba al presidente. Tampoco puede afirmarse con rigor histórico que nuestro ordenamiento constitucional encarnaba en modo amplio la doctrina de la separación de poderes.
No es hasta 1952 que se consagra formalmente en la Constitución del Estado Libre Asociado (Art. I, Sec. 2) la existencia de tres poderes, subordinados todos por igual a la soberanía del Pueblo de Puerto Rico. “Separación de poderes”, explicaba el Lie. Víctor Gutiérrez Franqui en la Asamblea Constituyente, al rechazar la insinuación de que una rama del gobierno podría predominar sobre las otras en toda circunstancia, “es que cada rama del gobierno se ajuste a bregar con aquellos aspectos de la organización polí-tica que son de su incumbencia”. 1 Diario de Sesiones de la Convención Constituyente 591 (1951). El énfasis recayó, como es natural, en la separación, mas no en la independen-cia absoluta de los poderes entre sí. Lo segundo hubiese creado tres departamentos estancos, con libertad cada cual, por ejemplo, para interpretar a su modo la Constitución del país. El concepto de la independencia absoluta, sin más, es claramente antagónico al sistema de pesos y contrapesos *620que ilustra la Constitución de Estados Unidos. Una en-mienda propuesta para que la Constitución del Estado Libre Asociado exigiese tal independencia absoluta fue de-rrotada sin mayor discusión. 3 Diario de Sesiones de la Convención Constituyente 1918-1919 (1952).
La naturaleza e importancia de la doctrina de la sepa-ración de poderes ha sido objeto de análisis por este Tribunal o varios de sus miembros en distintas ocasiones. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982); In re Rodríguez Torres, 106 D.P.R. 698, 700 (1978); P.P.D. v. Ferré, Gobernador, 98 D.P.R. 338, 429 (1970); Banco Popular, Liquidador v. Corte, 63 D.P.R. 66 (1944).
La doctrina de separación de poderes y el sistema democrático mismo de gobierno presuponen, en lo que atañe a las facultades compartidas como es la de nombramiento, la búsqueda del consenso, el logro del equilibrio necesario para realizar las tareas del gobierno. En lo que atañe a nombramientos, la Rama Ejecutiva no puede despojar a la Rama Legislativa del poder de confirmación que le confieren la Constitución y las leyes. Tampoco puede el Senado o la Rama Legislativa usurpar el poder de nominación del señor Gobernador mediante afirmaciones indicativas de que confirmará únicamente a determinado candidato.
La Constitución del Estado Libre Asociado afecta obviamente el alcance del Art. 172 del Código Político. El principio de la separación de poderes no tolera los interinatos indefinidos. El Art. 172 responde a una filosofía superada ya por nuestro ordenamiento jurídico de hoy. Llega un momento en todo interinato en que se activa la cláusula de separación de poderes y el interinato tiene que cesar. De no ser así, podría evadirse con facilidad el poder, de confirmación del Senado, inclinarse pesadamente la balanza del lado de la Rama Ejecutiva y romperse el equilibrio que persigue la cláusula de separación de poderes. A la luz de esta interpretación, ¿cuándo es que los interinatos quedan sin efecto en virtud del referido principio constitucional?
*621Veamos lo expuesto en el Art. IV, Sec. 4 de la Constitución del Estado Libre Asociado, con referencia a los nombramientos de receso:
El Gobernador podrá hacer nombramientos cuando la Asamblea Legislativa no esté en sesión. Todo nombramiento que requiera el consejo y consentimiento del Senado o de ambas cámaras quedará sin efecto al levantarse la siguiente sesión ordinaria. (4)
Estimamos que esta disposición provee la analogía necesa-ria para sentar las guías correspondientes. El paralelismo más señalado existe, claramente, entre los nombramientos de receso y los efectuados para cubrir vacantes. Resolvemos que, hasta tanto se disponga por ley un término más corto, todo interinato en cargos que requieran el consejo y consen-timiento del Senado quedará sin efecto en virtud de la Cons-titución del Estado Libre Asociado de Puerto Rico, al levan-tarse la sesión ordinaria de la Asamblea Legislativa en curso o, en su defecto, la siguiente, al comienzo del interi-nato^(5) a menos que se efectúe antes el nombramiento en propiedad.
La Constitución del Estado Libre Asociado representa, en este sentido, una llamada al consenso y no una invitación a que la Rama Ejecutiva o la Legislativa intente imponerle a la otra su criterio. Los interinatos, como los nombramientos de receso, satisfacen una muy legítima necesidad opera-cional del Estado. Velan porque no medie interrupción en el servicio público entre tanto se alcanza ese consenso que la Constitución requiere entre los poderes políticos con res-pecto a ciertos nombramientos. Ni los interinatos ni los *622nombramientos de receso pueden ser, sin embargo, razón para trastocar el fino balance de pesos y contrapesos que sostiene a nuestra estructura política. (6) A ello se debe el plazo fijado para que las Ramas Legislativa y Ejecutiva puedan llegar a un acuerdo que satisfaga sus correspon-dientes prerrogativas constitucionales. A partir de ese momento, el puesto quedará vacante, sin que pueda ser ocupado por persona que no cuente con nombramiento en propiedad. Cf. 5 U.S.C. sec. 3348; Williams v. Phillips, supra; United States v. Lucido, 373 F.Supp. 1142, 1149 (1974). El hecho de que la falta de dirección en un departa-mento del gobierno puede resultar altamente perjudicial para el país, no es sino razón para el ejercicio responsable de los deberes que la Constitución impone a los poderes polí-ticos con relación a estos nombramientos.
Señalamos, para concluir, que reconocemos que el de-mandado, señor López Nieves, ha ocupado interinamente el puesto de Secretario de Agricultura desde plazo muy anterior al aquí fijado. Durante el período transcurrido, los poderes legislativo y ejecutivo no contaban con una clara interpretación de las disposiciones constitucionales en juego. Por ende, disponemos que no tendrá que cesar en sus fun-ciones de Secretario Interino de Agricultura hasta tanto se cumplan treinta días a partir de la notificación de esta sen-tencia, fecha en que terminará automáticamente el inte-rinato del señor López Nieves.
Por las razones expuestas, se modificará la orden de injunction permanente dictada por el tribunal de instancia, conforme a lo resuelto en esta opinión y, así modificada, se confirmará.
*623El Juez Asociado Señor Dávila no intervino. Los Jueces Asociados Señores Negrón García y Rebollo López disin-tieron en opiniones separadas.
—0-

 Assure Comp. Transp., Inc. v. Unites States, 629 F.2d 467 (7th Cir. 1980), citado por la parte apelante, es inaplicable. El Tribunal resolvió la cuestión plan-teada: la legalidad de la Comisión de Comercio Interestatal, según parcialmente constituida. Esto se hizo en ausencia del Presidente. En Assure no se solicitó un mandamus para que el Presidente nombrase a los miembros restantes, como tam-poco se solicita aquí remedio alguno contra el Gobernador.


Para casos relativos al problema de la intervención, véanse: Laborde v. Municipio de Isabela, 38 D.P.R. 65 (1928); Banco de Ponce, Inc. v. Municipio, 39 D.P.R. 951, 956 (1929). Véanse, también, las expresiones de este Tribunal sobre la Regla 16 en Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982).


 La legislación sobre el Departamento de Agricultura ha recorrido un camino accidentado. El Art. 18 de la Ley Jones creó en 1917 el Departamento de Agricultura y Trabajo. La Resolución Conjunta Núm. 2 de 30 de marzo de ese año, dispuso entonces que “El Comisionado de Agricultura y Trabajo nombrará un Subcomisionado de Agricultura y Trabajo" (énfasis nuestro), quien sustituiría al Secretario en caso de ausencia, muerte, destitución o renuncia.
La Ley Núm. 35 de 18 de junio de 1925 reorganizó el departamento. Se reiteró que el Subcomisionado de Agricultura y Trabajo, cuyo cargo se mantuvo a pesar de que por la Ley Núm. 65 de 16 de julio de 1921 se estableció el Negociado del Trabajo, sustituiría al Comisionado, pero se omitió la referencia a la forma de nombrar ál Subcomisionado. Esta ley no derogó la Resolución Conjunta de 1917, por lo que esta última continuó siendo la fuente del nombramiento del Subcomi-sionado de Agricultura y Trabajo.
La Ley Núm. 15 de 14 de abril de 1931 organizó como entidad separada al Departamento del Trabajo. La Ley Núm. 25 de 23 de abril de 1931 estableció a su vez el Departamento de Agricultura y Comercio. Su Art. 6 creó el cargo de “Sub-comisionado de Agricultura”, mas la ley no proveyó para la manera de su nom-bramiento. No se derogó la legislación original de 1917.
La Ley Núm. 60 de 25 de abril de 1940 reorganizó por completo el Departa-mento de Agricultura y Comercio. Su Art. 6 habló por primera vez de dos subco-misionados, uno de Agricultura y otro de Comercio. Se dispuso que uno u otro subcomisionado podría sustituir al Comisionado, pero no se especificó quién los nombraría. Esta ley derogó expresamente la Ley Núm. 25 de 23 de abril de 1931. No se mencionó la ley de 1917, pero se proveyó lo siguiente en su Art. 33:
“Por la presente se dispone que continuarán en pleno vigor y efectividad todas las leyes que hubieren sido promulgadas en relación con las funciones que desem-peña el Departamento de Agricultura y Comercio, y quedan convalidados y ratifi-cados todos los actos y actuaciones llevados a cabo por los funcionarios, juntas y empleados de dicho Departamento a tenor de las disposiciones de las citadas leyes.”
El Art. IX, See. 8 de la Constitución del Estado Libre Asociado estableció que “De crearse un Departamento de Comercio, el departamento denominado de Agricultura y Comercio en esta Constitución, se llamará Departamento de Agri-cultura”.
Sobre la base de esta disposición la Asamblea Legislativa de Puerto Rico creó el Departamento de Comercio de Puerto Rico por Ley Núm. 132 de 19 de julio de 1960. El Departamento de Agricultura quedó intocado.
En contraste con la ausencia de una disposición expresa que faculte al Secre-*615tario de Agricultura a nombrar al Subsecretario —sin entrar por ahora a discutir el impacto de la ley de 1917— la práctica usual en el caso de otros departamentos ha sido la de estatuir específicamente que el Secretario nombrará al Subsecreta-rio. Véanse, por ejemplo, las disposiciones correspondientes en los siguientes departamentos: el Departamento de Estado, 3 L.P.R.A. see. 59; el de Justicia, 3 L.P.R.A. sec. 84; el de Hacienda, 3 L.P.R.A. sec. 238; el de Salud, 3 L.P.R.A. sec. 172; el del Trabajo, 3 L.P.R.A. see. 313; el de Comercio, 3 L.P.R.A. sec. 437 y varios otros.
Podría argumentarse que, en vista de que en el caso del Departamento de Agricultura el cargo de “Subsecretario de Agricultura” no se crea técnicamente hasta 1931, ya que la ley de 1917 se refiere a un “Subcomisionado de Agricultura y Trabajo”, resultaría que el nombramiento del señor López Nieves fue ilegal por haberse hecho en violación del Art. 162 del Código Político, 3 L.P.R.A. see. 541, el cual provee:
“Todo funcionario, para cuyo nombramiento no se hubiere prescrito forma alguna en la Constitución del Estado Libre Asociado, o leyes de Puerto Rico, será nombrado por el Gobernador con el concurso y consentimiento del Senado.”
Tal argumento exigiría la remoción instantánea del señor López Nieves como Secretario Interino de Agricultura. Consideramos, no obstante, que del historial reseñado y de su interpretación hasta ahora por las Ramas Ejecutiva y Legislativa del Gobierno de Puerto Rico, no surge con la necesaria claridad que haya sido la intención alterar el método de nombramiento del Secretario de Agricultura. Adviértase que el nombramiento de los subsecretarios de gobierno, en las agencias donde el cargo existe, que es la gran mayoría, se ha depositado esta facultad en manos del Secretario correspondiente y no del Gobernador, con el consejo y con-sentimiento del Senado. En segundo término cabe apuntar que nunca el Goberna-dor ha reclamado el poder de nominar ni el Senado de confirmar al Subsecretario de Agricultura hasta donde llega nuestro conocimiento. Las propias partes en el pleito de autos no discutep este asunto. Se ha presumido siempre que es al Secre-tario de Agricultura a quien le corresponde la facultad de nombramiento bajo la ley de 1917. Forzoso es concluir que se trata, a lo sumo, hasta que se disponga lo contrario por ley, de un ejemplo de desaliño en la redacción. Simplemente se ha estimado que la facultad original de nombrar al Subsecretario de Agricultura y Trabajo se modificó automáticamente para referirse tan solo al Subsecretario de Agricultura cuando se estableció separadamente un Departamento del Trabajo. Al ocurrir esto, la frase “y Trabajo” quedó derogada, subsistiendo la referencia original al “Subsecretario de Agricultura”.


La Constitución de Estados Unidos, Art. II, Sec. 2, dispone que los nom-bramientos de receso expirarán “al finalizar la próxima sesión del Senado”.


 La Comisión de la Rama Ejecutiva recomendó, inicialmente, a la Conven-ción Constituyente que los nombramientos de receso sólo tuviesen efectividad hasta levantarse la próxima sesión ordinaria o extraordinaria de la Asamblea Legislativa. 4 Diario de Sesiones de la Convención Constituyente 2602 (1952). La frase subrayada se eliminó durante los debates. 3 Diario, supra, págs. 1853-1856; 4 Diario, supra, págs. 2335-2338.


 En lo que atañe a los nombramientos de receso, el referido sistema de pesos y contrapesos en que se funda nuestra Constitución impediría la utilización de ese mecanismo para reponer en un cargo a una persona rechazada específicamente para ese puesto por el Senado. Hemos visto que los interinatos prolongados chocan con la Constitución del Estado Libre Asociado. No puede lograrse el mismo fin mediante el recurso de extenderle a la persona rechazada un nombramiento de receso.